     Case 2:17-cr-00124-JAD-EJY Document 469 Filed 06/02/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   UNITED STATES OF AMERICA,                                  Case No. 2:17-cr-00124-JAD-EJY
 5                  Plaintiff,
 6          v.                                                                ORDER
 7   KARY WATSON,
 8                  Defendant.
 9

10          Before the Court is Defendant’s Motion to Dismiss Counsel (ECF No. 465). Counsel for
11   Defendant filed a Notice of Non-Opposition and Statement of Status of the Case on June 1,
12   2020. ECF No. 468. The Court notes that Defendant’s Motion was originally set for hearing on
13   June 3, 2020; however, civil unrest in downtown Las Vegas, Nevada, militates in favor of a written
14   order in place of the hearing.
15          In the Motion, Defendant states that he has developed irreconcilable differences with counsel
16   due to a breakdown in communications. Defendant further states that the relationship cannot be
17   repaired as Defendant has lost confidence in counsel. No further information regarding the
18   breakdown in communications or the nature of the irreconcilable differences are provided. In her
19   Non-Opposition, counsel for Defendant disagrees with the factual representations made by
20   Defendant, but also states that it is not her place to argue with Defendant’s “presentation . . . .” Id.
21   at 1. Counsel for Defendant explains that a case “directly relevant” to Defendant’s sentencing “is
22   currently pending in the Supreme Court of Nevada,” and that Defendant’s sentencing was continued
23   for ninety days at which time the status of that case would be assessed. Id. at 2. Counsel for
24   Defendant further advises that no decision on the case before the Nevada Supreme Court has issued.
25   Id.
26          Nevada Supreme Court Rule of Professional Responsibility 1.16 states, in pertinent part, that
27   termination of an attorney client relationship should be permitted so long as severing the
28
                                                       1
     Case 2:17-cr-00124-JAD-EJY Document 469 Filed 06/02/20 Page 2 of 2




 1   relationship does not have a “material adverse effect on the interests of the client” or for “[o]ther

 2   good cause” is shown. See also United States District Court for the District of Nevada Local Rule

 3   IA 11-6. Defendant states that his relationship with counsel is irreparably damaged and that he has

 4   lost confidence in his current attorney. The Court finds these concerns are sufficient to satisfy good

 5   cause for granting Defendant’s Motion. However, Defendant’s sentencing is currently set for June

 6   9, 2020, and no motion to continue the date for that hearing has been filed. It is not possible for new

 7   counsel to be appointed and become familiar with Defendant’s case between today’s date and the

 8   June 9, 2020 date set for sentencing. Thus, granting Defendant’s Motion at this time would have a

 9   materially adverse effect on Defendant.

10            Accordingly, IT IS HEREBY ORDERED that, Defendant’s Motion to Dismiss Counsel is

11   DENIED without prejudice. The hearing set for June 3, 2020 at 10:30 a.m. is VACATED.

12            IT IS FURTHER ORDERED that if the date set for Defendant’s sentencing is continued,

13   Defendant may refile his Motion to Dismiss Counsel, which will be promptly considered by the

14   Court.

15            DATED: June 2, 2020

16

17

18
                                                   ELAYNA J. YOUCHAH
19                                                 UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                      2
